UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-1487



LENORE D. FORT,

                                            Plaintiff - Appellant,

          versus


JONATHAN B. HOWES, Secretary, North Carolina
Department of Environmental Health and Natural
Resources; ELIZABETH MABE, Administrative
Services Manager, North Carolina Department of
Environmental Health and Natural Resources;
KAREN JARVIS, Workers' Compensation Officer,
North Carolina Department of Environmental
Health and Natural Resources; DOES 1-5, Agents
of the North Carolina Department of Environ-
mental Health and Natural Resources,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh.     W. Earl Britt, District
Judge. (CA-96-542-5-BR2)


Submitted:   September 11, 1997       Decided:   September 18, 1997


Before RUSSELL, MURNAGHAN, and HAMILTON, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Lenore D. Fort, Appellant Pro Se. Edwin Lee Gavin, II, NORTH CARO-
LINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:
     Appellant appeals the district court's order denying relief on

her civil action alleging claims under 42 U.S.C. §§ 1981, 1983

(1994). We have reviewed the record and the district court's opin-

ion and find no reversible error. Accordingly, we affirm on the

reasoning of the district court. Fort v. Howes, No. CA-96-542-5-BR2
(E.D.N.C. Apr. 3, 1997). We deny Appellant's motions to correct the

record and to certify questions to the North Carolina Supreme

Court. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2